atsta:st er n_:“.§i. ..a:
UNlTED STATES DlsTRic'r COURT l mm

DlsTRicr OF MARY{BAN@! 27 PM '!= 22

Cl_iambers of E£LE§§§'S‘GFPL ,E ‘|01 West Lombard Street
E||en Llpton Ho|lander iii I§I»‘.l.“l lHGf?ZE Ba|timore, N|ary|and 2120‘1
District Court Judge 410~962-0742

BYW."._DEPUT`I’
November 27, 2018

MEMORANDUM TO COUNSEL

Re: Dunham, et al. v. Muniz, et al.
Civil Action No. ELH-18-1295

Dear Counsel:

As you know, on April 11, 2018, plaintiffs Alexandrea Dunham and Alycea Rivera filed
suit against defendants Christian Giovanni Muniz and Five Below, Inc. (“Five Below”). ECF 1
(the “Complaint”). Plaintiffs, employees of Five Below, assert that Muniz, an assistant manager
of Five Below, illegally recorded them using the bathroom at various times between September 1,
2016, and November 15, 2016. Id.111116-17. ` `

On May 24, 2018, Five Below Waived service of process See ECF 5-1 at 2 (“Waiver of
the Service of Surnrnons”).l And, on August 15, 2018, it moved to dismiss the Complaint, pursuant
to Fed. R. Civ. P. 12(b)(6), for failure to state a claim. See ECF 7 .

Plaintiffs effected service of process upon Muniz on June 6, 2018. See ECF 10-1
(“Aff`ldavit of Service”). Pursuant to Fed. R. Civ. P. 12(a)(1)(A)(i), Muniz Was required to respond
to the Complaint by June 27, 2018.

1 On June 28, 2018, counsel for plaintiffs, Theodore Bruce Godfrey, notified the Court that
he had received a letter that same day from Muniz. ECF 3. The letter Was addressed to “T, Bruce
[sic] Godfrey” and stated, ECF 3-1: “I, Christian Muniz, deny these claims you’ve been brought
forth. I vvish to settle this matter in a court of laW."

Two months later, plaintiffs filed a “Motion for Default” against Muniz. ECF 10. They
asserted that Muniz’s note (ECF 3-1) did not constitute a pleading under Fed. R. Civ. P. 8, and that
Muniz had “otherwise failed or refused to communicate” With the Court. Id. 1[ 3. On September
11, 2018, the Clerk entered an Order of Default, pursuant to Fed. R. Civ. P. 55(a). ECF 12.

 

1 By marginal Order of July 5, 2015, l granted Five Below’s request for an extension of
time to file its response. See ECF 6. '

On November 26, 2018,2 plaintiffs and `Five Below filed a “Stipulation of Dismissal with
Prejudice,” which stated, as follows: “lt is hereby stipulated by and between the parties to this
action through their designated counsel that the above-captioned action, including all claims, be
and hereby is dismissed with prejudice pursuant to Rule 41(a)(1) of the Federal Rules of Civil
Procedure. . . .” ECF 18 (ernphasis added).

By marginal Order of the same date, l approved the stipulation. See ECF 19. And, the
Clerk terminated Five Below as a party in this action. Id. However, the case remains open because
it is unclear whether the stipulation applies to defendant Muniz.

In light of the foregoing, by December 5, 2018, I ask counsel to clarify whether the
dismissal (ECF 18) includes defendant Muniz.

Despite the informal nature of this Memorandum, it is an Order of the Court and the Clerk
is directed to docket it as such.

Very truly yours,

/s/
Ellen Lipton Hollander
United States District Judge

 

2 Plaintiffs filed three consent motions for extension of time to respond to Five Below’s
Motion to Dismiss, seeking additional time for settlement discussions with Five Below. See ECF
8; ECF 13; ECF 16. I granted the motions by marginal order. See ECF 9; ECF 14; ECF 17.

_2-

